STRAUP, J.,
This action was brought by the plaintiff to recover damages for the death of his intestate, William Murray, alleged to have been caused through a collision of trains near Azusa, Wyo., resulting from the negligence of the defendant. The accident is the same as that in the case of I. A. Stone, Administrator of the Estate of James H. Winslow, Deceased, v. Union Pacific Railroad Co., ante, p. 185, 89 Pac. 715, where may be found a statement of facts. The deceased in this case was in the employ of the defendant at the time of the collision, operating the .engine of the passenger train. The pleadings and evidence of the two cases are the same, except in this cast the deceased was exclusively in the employ of the defendant'; and here no question is involved with respect to a release. The questions of law presented in all other particulars are the same in both cases. This case is therefore controlled by the decision in the other case.
■ The order is that the judgment of the court below be, and the same is, hereby affirmed, with' costs.
McCARTY, C. J., and PRICK, J., concur.